UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant To Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material pursuant to Section240.14a-12 INX Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which the transaction applies: (2) Aggregate number of securities to which the transaction applies: (3) Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of the transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule240.0-11 and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TABLE OF CONTENTS Page SHARES OUTSTANDING AND VOTING RIGHTS 2 PROPOSAL1 ELECTION OF DIRECTORS 4 PROPOSAL2 ADOPTION OF THE COMPANY’S 2 5 PROPOSAL3 AMENDMENT OF THE COMPANY’S 2 9 PROPOSAL 4 RATIFICATION OF INDEPENDENT AUDITORS 12 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS 13 CORPORATE GOVERNANCE 14 EXECUTIVE OFFICERS 19 EXECUTIVE COMPENSATION 20 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END 21 DIRECTOR COMPENSATION 22 AUDIT COMMITTEE REPORT 23 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 24 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 25 SECTION16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 26 CODE OF ETHICS 26 DISTRIBUTION OF ANNUAL REPORTS 26 STOCKHOLDER PROPOSALSFOR THE 2 27 COST OF SOLICITING PROXIES 27 INX Inc. 1955 Lakeway Drive, Suite 220 Lewisville, Texas 75057 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held July 14, 2011 Notice is hereby given that the annual meeting of the stockholders of INX Inc., a Delaware corporation (the “Company”), will be held at the offices of the Company located at 1955 Lakeway Drive, Suite 220, Lewisville, Texas 75057, on July 14, 2011, at 10:00AM, Central Daylight Time, and any adjournment or postponement thereof, for the following purposes: 1. To elect eight (8) nominees to the board of directors to serve until the next annual meeting of stockholders or until their successors are elected and qualified; 2. To consider and approve the adoption of the INX Inc. 2011 Incentive Plan; 3. To consider and approve the amendment of the INX Inc. 2008 Employee Stock Purchase Plan; 4. To ratify the appointment of Grant Thornton LLP as our independent public accounting firm; and 5. To consider and act upon such other business as may properly be presented at the annual meeting or any adjournments or postponements thereof. Only stockholders of record at the close of business on June 7, 2011, will be entitled to notice of and to vote at the meeting and any adjournments or postponements thereof.Each of these stockholders is cordially invited to be present and vote at the meeting in person.A list of stockholders entitled to vote at the meeting will be available for inspection ten (10) days prior to the meeting at the principal offices of the Company, located at 1955 Lakeway Drive, Suite 220, Lewisville, Texas 75057.You can contact the Company with any further questions at (713)795-2001. The presence in person or by proxy at the meeting of at least a majority of all outstanding shares of common stock is required to constitute a quorum.In the event there are an insufficient number of votes for a quorum or to approve or ratify any of the foregoing proposals at the time of the annual meeting, the meeting may be adjourned or postponed in order to permit us to further solicit proxies. Important Notice Regarding the Availability of Proxy Materials for the Stockholders Meeting to be Held on July 14, 2011: The Proxy Statement and our 2010 Annual Report are Available at the Web Site, www.proxyvote.com Please read the proxy material carefully.Your vote is important, and the Company appreciates your cooperation in considering and acting on the matters presented. By Order of the Board of Directors, /s/ Joseph E. Horzepa
